NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0365356 to Shibata et al. (hereinafter “Shibata”).

Shibata discloses:
1. An apparatus comprising:
a memory cell die configured to store data based, at least in part, on a memory address (para. 28 and Fig. 1A, core chips 22); and
a logic die comprising:
an interface to the memory cell die, wherein the interface is configured to communicate a memory access between the memory cell die and an external device (para. 28 and Fig. 1B, I/F chip 21); and
a reliability circuit comprising a spare memory configured to store data (para. 32 and Fig. 3, MEM 412); wherein the reliability circuit is configured to:
based on an error command from the external device to the logic die, map a memory address associated with an error to a portion of the spare memory (para. 33); and
based on a memory access to the memory cell die, determine that the memory access is associated with an error, and complete the memory access with, at least in part, the portion of the spare memory (paras. 33, 42).

2. The apparatus of claim 1, wherein the memory address associated with the error is stored in an address table comprising: an error correction code portion to protect against errors in the address table, and a valid flag configured to indicate an active status of the memory address.

3. The apparatus of claim 1, wherein the reliability circuit is configured to:
receive a write memory access, from an external device, for data at a memory address (para. 42);
determine that the memory address is associated with an error; and write the data to the portion of the spare memory (para. 42).

4. The apparatus of claim 1, wherein the memory address associated with the error is stored in an address table, and the reliability circuit is configured to determine that the memory address is associated with an error by:
determining that the memory address is stored within the address table as a memory address entry (para. 42), and
determining that a valid flag indicates that the memory address entry is active (para. 47).

5. The apparatus of claim 1, wherein the reliability circuit is configured to:
receive a read memory access, from an external device, for data at a memory address (paras. 43, 42);
determine that the memory address is associated with an error; and retrieve the data from a portion of the spare memory (para. 43).

6. The apparatus of claim 1, wherein the memory address associated with the error is stored in an address table, and the reliability circuit is configured to:
receive a message from an external device indicating that a memory address is associated with an error (para. 33);
place the memory address in the address table (paras. 33, 51); and
associate the memory address with the portion of the spare memory (paras. 33, 51).

7. The apparatus of claim 6, wherein the reliability circuit is configured to receive a message from an external device indicating that a memory address is associated with an error by:
receiving a write memory access to a predefined memory address, wherein the predefined memory address is associated with the address table (para 42).

8. The apparatus of claim 1, wherein the reliability circuit is configured to:
monitor a usage level of the spare memory; and
store an indicator of the usage level at a predefined memory address (paras. 33,  42); and wherein the interface is configured to:
receive a read memory access to the predefined memory address (para. 43); and 
based on the read memory access, provide the indicator of the usage level of the spare memory (para. 43).

9. A method for memory error management, the method comprising:
determining, by a device, an error associated with a portion of a memory die (para. 33);
sending, from the device to a reliability circuit, based on the determining, an indication of the error associated with the portion of the memory die (para. 33);
sending, from the device to the reliability circuit, an access of the portion of the memory die (paras. 33, 42); and
performing, by the reliability circuit, based on the indication, the access using at least a portion of a spare memory (paras. 33, 42).

10. The method of claim 9, wherein the indication comprises an address associated with the portion of the memory die (para. 33).

11. The method of claim 10, further comprising mapping, by the reliability circuit, the address associated with the portion of the memory die to the portion of the spare memory (paras. 33, 42).

12. The method of claim 11, wherein:
the access comprises a write access (para. 42); and
performing the access comprises writing data associated with the write access to the portion of the spare memory based on the mapping (para. 42).

13. The method of claim 11, wherein: the access comprises a read access (paras. 43, 42); and
 performing the access comprises reading data associated with the read access from the portion of the spare memory based on the mapping (para. 43).

14. The method of claim 10, further comprising storing the address in a non-volatile memory (para. 32).

15. The method of claim 9, wherein the device comprises a host device (para. 28 and Fig. 1B, memory controller 11).

16. The method of claim 9, wherein the reliability circuit is disposed on a logic die (Fig. 1A, interface chip 21).

17. The method of claim 16, wherein the logic die is stacked with the memory die (para. 27 and Fig. 1A).

18. An apparatus comprising:
a logic die comprising:
an internal interface to a memory die, wherein the memory die is configured to store data based on a memory address (para. 28 and Fig. 1B, I/F chip 21);
an external interface configured to communicate memory accesses between the memory die and at least one external device (para. 28 and Fig. 1B, memory controller 11, I/F chip 21); and
a reliability circuit comprising a spare memory configured to store data (para. 32 and Fig. 3, MEM 412);
wherein the reliability circuit is configured to:
based on an error command from an external device to the logic die, map a memory address associated with an error to a portion of the spare memory (para. 33);
based on a memory access to the memory die, determine that the memory access is associated with the error, and complete the memory access with, at least in part, the portion of the spare memory (paras. 33, 42).

19. The apparatus of claim 18, wherein the reliability circuit is configured to:
receive a write memory access, from an external device, for data at the memory address (para. 42);
determine that the memory address is associated with the error (para. 42); and
write the data to a portion of the spare memory (para. 42).

20. The apparatus of claim 18, wherein the reliability circuit is configured to:
receive a read memory access, from an external device, for data at the memory address (paras. 43, 42);
determine that the memory address is associated with the error (para. 43); and
retrieve the data from a mapped portion of the spare memory (para. 43).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 18-20 of U.S. Patent No. 11,151,006 (hereinafter “’006”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 18-20 of ‘006 contain every element of claims 1-8 and 18-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113